CONVERSION AGREEMENT

This Conversion Agreement (this "Agreement") is made this 5th day of November
2007, between Mountains West Exploration, Inc., a New Mexico corporation (the
“Corporation”), and each of the other signatories hereto, (each a “Note Holder”
and collectively, the “Note Holders”).

RECITALS

A.    The Corporation issued a certain promissory note to each Note Holder (the
“Note” and collectively, the “Notes”) pursuant to the certain Note Purchase
Agreement between the Corporation and the Note Holders (“Note Purchase
Agreement”). The terms not defined herein shall have the meaning ascribed to
them in the Note Purchase Agreement.

B.        The outstanding principal and accrued interest as of the Closing Date
(as defined below) on each Note is set forth opposite the respective Note
Holder’s name on Schedule 1 attached hereto (the “Debt” and collectively, the
“Common Debt”).

C.        All of the parties hereto desire to convert the Common Debt into
shares of Common Stock of the Corporation.

NOW, THEREFORE, in consideration of the mutual promises and of the
representations, warranties and covenants hereinafter made, the parties hereto
agree as follows:

AGREEMENT

1.         Incorporation of the Recitals. Each of the above recitals is
incorporated in this Agreement and deemed to be a part of this Agreement.

2.         Conversion of Common Debt. On the terms and subject to the conditions
herein set forth, on the Closing Date, each Note Holder hereby agrees to convert
the Common Debt owned by such Note Holder into the number of shares of Common
Stock of the Corporation as set forth opposite such Note Holder’s name on
Schedule 1 attached hereto, at a conversion price of $0.51 per share upon each
respect Note shall be deemed cancelled.

3.         Waiver and Release. Upon the conversion of the Common Debt as
provided in Section 2 above, each Note Holder hereby:

 

A.

waives all of the obligations of the Corporation under the Notes; and

B.        releases and forever discharges the Corporation, its parents,
subsidiaries, affiliates, past and present, as well as their trustees,
directors, officers, agents, attorneys, insurers, employees, members,
stockholders, representatives, assigns and successors, past and present
(collectively, the “Released Parties”), with respect to and from any and every
right and all manner of action and actions, cause or causes of action, damages,
liabilities, losses, sums owing, claims or demands of whatever kind, nature or
description (whether known or unknown as of the date of this Agreement), at law
or in equity, or created by statute or regulation, which have arisen before the
date of this Agreement in connection with the Notes; provided, however, that
this release shall not in any way release or otherwise affect the rights of each
Note Holder under the terms of this Agreement. Each

 

--------------------------------------------------------------------------------



Note Holder shall not bring any action, claim or proceeding of any kind (whether
judicial, arbitration or otherwise) against any Released Party, as applicable,
for any action, cause or causes of action, damages, liabilities, losses, sums
owing, claims or demands released by each Note Holder pursuant to this
Agreement.

4.         Representations and Warranties of the Note Holders. Each Note Holder
represents and warrants to the Corporation that:

A.        Each Note Holder has full power, authority and legal right to enter
into this Agreement.

B.        This Agreement constitutes the valid and legally binding obligation of
each Note Holder, enforceable in accordance with its terms and conditions except
as the enforceability thereof may be limited by the availability of equitable
principals or by bankruptcy, insolvency, reorganizations, moratorium or other
similar laws effecting creditors’ rights generally.

C.        Each Note Holder is the absolute owner of its respective Debt and has
good and marketable title thereto, free and clear of any pledges, liens, claims,
security interests, charges, options, encumbrances or other restrictions.

D.        Each Note Holder has full right, power and authority to convert its
respective Debt as provided herein.

5.         Representations and Warranties of the Corporation. The Corporation
represents and warrants to each Note Holder that:

A.        The Corporation has full power, authority and legal right to enter
into this Agreement.

B.        This Agreement constitutes the valid and legally binding obligation of
the Corporation, enforceable in accordance with its terms and conditions except
as the enforceability thereof may be limited by the availability of equitable
principals or by bankruptcy, insolvency, reorganizations, moratorium or other
similar laws effecting creditors’ rights generally.

6.         Condition Precedent. The conversion of the Common Debt as
contemplated by this Agreement shall be subject to the consent of the board of
directors of the Corporation.

7.         Closing. The closing of the transactions contemplated hereunder (the
"Closing") shall take place at the offices of the Corporation on November 5,
2007 at 10:00 a.m. or on such other date or at such other place as the parties
shall otherwise mutually agree orally or in writing (the "Closing Date").

8.         Deliveries of the Note Holders. On the Closing Date, in addition to
execution of this Agreement, each Note Holder shall deliver to the Corporation
the following:

 

A.

The Note held by Note Holder for cancellation by the Corporation.

 

-2-

 

--------------------------------------------------------------------------------



B.        Any other documents required by this Agreement or reasonably requested
by the Corporation.

9.         Deliveries of the Corporation. On the Closing Date, in addition to
execution of this Agreement, the Corporation shall deliver, or caused to be
delivered, to each Note Holder the following:

A.        Original certificates evidencing the issuance of the Common Stock of
the Corporation to the respective Note Holder or a letter to the Corporation’s
transfer agent authorizing the issuance of such shares.

B.        Any other documents required by this Agreement or reasonably requested
by the Note Holders.

10.       Survival of Representations and Warranties. All representations,
warranties, covenants and agreements made herein or in any certificates provided
for herein shall survive this Agreement.

11.       Entire Agreement. This Agreement, including Schedule 1 attached
hereto, constitutes the entire agreement among the parties with respect to the
subject matter thereof, and supersede all prior agreements, correspondence,
conversations and negotiations with respect to the subject matter hereof.

12.       Severability. If any provision of this Agreement shall be declared by
any court of competent jurisdiction illegal, void or unenforceable, the other
provisions shall not be affected but shall remain in full force and effect.

13.       Modification. This Agreement may not be modified or changed except by
an instrument in writing duly executed by the parties hereto, and no waiver of
compliance of any provision or condition hereof and no consent provided for
herein shall be effective unless evidenced by an instrument in writing duly
executed by the party hereto seeking to be charged with such waiver or consent.

14.       Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors in interest and assigns. Notwithstanding the
foregoing, the parties hereto each hereby acknowledge and agree that neither
party may assign its rights or obligations hereunder, except as otherwise
expressly permitted herein.

15.       General. The parties agree that for the purpose of satisfying any
conditions of this Agreement, time is of the essence of this Agreement. The
section headings contained in this Agreement are for references purposes only
and shall not affect the meaning or interpretation of this Agreement. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of which when taken together shall be deemed
to be one and the same instrument.

16.       Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Illinois.

 

-3-

 

--------------------------------------------------------------------------------



[Signature Page Follows]

-4-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Conversion Agreement
as of the date first written above.

 

 

 

Mountains West Exploration, Inc.

 

 

 

 

 

 

By: 

/s/ Lee Wiskowski

 

 

 

 

 

 

Its:

Co-Chief Executive Officer

 

 

-5-

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

/s/ William Kargle

 

 

 

William Kargle

 

 

 

 

 

 

 

/s/ Thomas Case

 

 

 

Thomas Case

 

 

 

 

 

 

 

/s/ Anthony Gagliardi

 

 

 

Anthony Gagliardi

 

 

 

 

 

 

 

/s/ Albert Pick III

 

 

 

Albert Pick III

 

 

 

 

 

 

 

/s/ Kenneth White

 

 

 

Kenneth White

 

 

 

 

 

 

 

/s/ William Martinez

 

 

 

William Martinez

 

 

 

 

 

 

 

/s/ Jack Clark

 

 

 

Jack Clark

 

 

 

 

 

 

 

/s/ Randy Holzhauer

 

 

 

Randy Holzhauer

 

 

 

 

 

 

 

 

 

 

 

Northwest Cedar Products

 

 

 

 

 

 

 

/s/ John Keefe, Jr.

 

 

By:

John Keefe, Jr.

 

 

Its:

Authorized Signatory

 

 

-6-

 

--------------------------------------------------------------------------------



SCHEDULE 1

 

 

 

Note Holder

Shares of Common Stock

 

 

William Kargle

76,195

Thomas Case

54,397

Northwest Cedar Products

135,992

Anthony Gagliardi

54,369

Albert Pick III

217,325

Kenneth White

32,283

William Martinez

96,849

Jack Clark

53,805

Randy S. Holzhauer

32,063

 

 

-7-

 

 